282 F.2d 772
A. R. ROBERSON (Claimant to One 1958 Ford Sedan, Ser. No. H8AG114917), Appellant,v.UNITED STATES of America, Appellee.
No. 14112.
United States Court of Appeals Sixth Circuit.
October 13, 1960.

William E. Badgett, Knoxville, Tenn., for appellant.
John C. Crawford, Jr., U. S. Atty., Knoxville, Tenn. (C. C. Ridenour, Asst. U. S. Atty., Chattanooga, Tenn., on the brief), for appellee.
Before McALLISTER, Chief Judge, and CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
This day this cause came on to be heard upon the appeal of claimant-appellant, A. R. Roberson, from an order of the United States District Court for the Eastern District of Tennessee, Southern Division, whereby the District Judge ordered One 1958 Ford Sedan automobile, Serial No. H8AG114917 forfeited to the United States for the reason that the claimant-appellant used it on November 15, 1958, in violation of the Internal Revenue laws of the United States.


2
Upon consideration of this appeal and after reviewing the evidence taken in the trial court, this Court finds that the Findings of Fact of the trial judge and his conclusion that the Ford Sedan automobile was guilty as charged in the Libel of Information is correct. This Court further finds that the Findings of Fact of the District Judge are not only not clearly erroneous but are amply supported by the evidence.


3
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.